An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

INTHE SUPREME COURT OF THE STATE OF NEVADA

i

HIBU, INCL; FIKIA YELLOWBODK No. 65523
} INC., FXKJA YELLOW BOOK SALES
AND DISTRIB'UTIDN COMPANY, INC.,
Appellantsas F E L E Q
vsi ‘ 
BARBER,- MRI? 8: ASSQCIATESw A FEB 1 B 2915

NEVADA CORPORATION; AND KEVIN
KARP, INDIVIDUALLY,

Re spontients. 1

TRACIE F2. LWEEMAN
ELER F SUPREME COURT
B‘l’ '
DEPUTY CLERK

 

ORDER DISMISING APPEAL

Cause appearing, appellant’s motion for a voluntary dismissal
0f this appeal is granted. This appeal is dissmissedi. NRA]? 112(k)).
It is Si) ORDERED.

CLERK 01“ THE SUPREME COURT

TRACE K. MW
BY: 

Hon. Connie J , Steinheimer, District Judge
Beverly J. Salhanick

Shack, Hardy, 82 Bacen, LLP

Barber Law Group, Inc.

Kevin R, Earp

Washoe District Court Glerk

CC:

SUPREME Cour-w
OF
NEVABA I

CLERK’S OHUER
(BMW 

i
E

[$052153